Citation Nr: 1516072	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for basal cell carcinoma, claimed as skin cancer.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease status post coronary artery bypass graft.



6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014 the Veteran withdrew his request for a hearing before a member of the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims pertaining to diabetes mellitus, coronary artery disease, bilateral hearing loss, tinnitus, PTSD, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2008 rating decision denied the Veteran's claim for service connection for basal cell carcinoma, claimed as skin cancer; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  Evidence received since November 2008 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for basal cell carcinoma, claimed as skin cancer.

3.  A July 2007 rating decision denied the claims for service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal that rating decision and no  new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of that decision.

4.  The additional evidence presented since the July 2007 rating decision provides some information that, when considered with the other evidence of record, relates  to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for basal cell carcinoma, claimed as skin cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by an October 2010 letter.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports pertaining to the claims for service connection for hearing loss and tinnitus.  As new and material evidence has not been submitted to reopen the claim for service connection for basal cell carcinoma, a VA examination or opinion is not required.  38 C.F.R. § 3.159(c)(4)(iii) (2014).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

1. Basal cell carcinoma, claimed as skin cancer

In a rating decision in November 2008, the RO denied the Veteran's claim for service connection for basal cell carcinoma, claimed as skin cancer, because the service treatment records failed to show treatment for or diagnosis of basal cell carcinoma or any other type of skin cancer, there was no evidence that the disability manifested within one year of discharge from service, and there was no evidence that etiologically linked the post-service disability to service.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the November 2008 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the November 2008 rating decision, included the Veteran's service treatment and personnel records, VA and private outpatient treatment records, and written statements from the Veteran asserting that he developed skin cancer and was treated for the condition in service.  Service treatment records do not show treatment for or diagnosis of basal cell carcinoma    or any other type of skin cancer.  Also of record were post-service VA and private treatment records after 1995, which showed a diagnosis and treatment for skin cancer, to include basal cell carcinoma, more than one year after discharge from service. 

The evidence received since the prior final denial includes VA treatment records that document ongoing treatment for skin cancer.  VA treatment records while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the Veteran's skin cancer was incurred in service, or is otherwise related to any aspect of his service, or initially manifested within one year of discharge from service.  

The Board has also considered the Veteran's own lay statements.  However, the lay statements are simply a reiteration of his previously considered general assertions that his skin cancer had onset in service.  As such, the statements are cumulative and cannot be considered new and material evidence.  

In sum, as the evidence submitted since the November 2008 rating decision is not new and material, the claim for service connection for basal cell carcinoma, is not reopened and the appeal is denied.

2. Bilateral hearing loss and tinnitus

In a rating decision in July 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss with tinnitus.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the July 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The evidence considered at the time of the July 2007 rating decision included service treatment records, post-service VA treatment records, and a VA medical examination report.  Service records showed that the Veteran served aboard an aircraft carrier as a plane captain.  The service treatment records contain audiogram reports.  The Board observes that decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Standards Organization (ISO) units to facilitate comparison of results.  The audiological findings for the October 1961 entrance audiogram and March 1966 separation audiogram have been converted to the ISO standard.  On entrance into service the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 20, 15, 15, and 5; and in the left ear were 30, 20, 15, 15, and 5.  On separation from service the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 25, 10, 10, and 5, and 0; and in the left ear were 20, 45, 25, 15, and 10.  A report of medical history noted that the Veteran denied a history of ear, nose and throat trouble.  A June 2007 VA audiological examination report that documented a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and bilateral recurrent tinnitus, along with an opinion that the Veteran's current hearing loss and tinnitus were less likely than not related to military noise exposure/acoustic trauma.

The evidence received since the prior final denial includes VA and private treatment records that document a diagnosis and treatment for bilateral hearing loss and tinnitus.  VA audiological examination reports dated March 2013 and June 2013, which noted no report of tinnitus, along with an opinion that any tinnitus previously reported was not the result of military noise exposure.  The examiner further found that it was less likely than not that the current hearing loss was the result of military noise exposure.  An April 2014 treatment report prepared by a private audiologist noted chronic and constant recurrent tinnitus and hearing loss.  The audiologist opined based an examination of the Veteran and review of his military service records, that it was at least as likely as not that his hearing loss and chronic and constant tinnitus were caused by, or contributed to, by noise exposure during his military service.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claims for service connection for hearing loss and tinnitus.  Accordingly, as new and material evidence has been submitted, the claims are reopened.





ORDER

Reopening of the claim for entitlement to service connection basal cell carcinoma, claimed as skin cancer, is denied.

As new and material evidence has been presented, the claim for service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for tinnitus is reopened, and to this extent only the appeal is granted.


REMAND

Having reopened the claim for service connection for bilateral hearing loss and tinnitus, the Board notes that additional development is necessary before further appellate review on the merits.  

The Veteran claims that excessive noise exposure from aircraft and engine noise during service caused him to develop bilateral hearing loss and tinnitus.  As a plane captain it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service. 

A June 2007 VA audio examination report that documented bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and bilateral recurrent tinnitus.  The examiner found that the slight threshold shift noted at 1000 Hertz in the left ear   as noted on the separation audiogram, when compared to the service induction audiogram, did not represent a shift caused by acoustic trauma or noise exposure, rather it likely represented cerumen, but also could have been an artifact.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus would be related to military noise exposure/acoustic trauma.  

Similarly a VA examiner in June 2013 rendered the opinion that any tinnitus previously reported was not the result of military noise exposure, because the Veteran did not report tinnitus on examination in March 2013.  The examiner further found that it was less likely than not that the current hearing loss was         the result of military noise exposure.  The examiner noted that the enlistment audiogram 1961 recorded hearing thresholds within normal limits bilaterally with a notation of scarring of the right tympanic membrane, and the separation audiogram documented hearing also within normal limits at all rating frequencies, with no significant shift in thresholds with the exception of a threshold at 35 decibels at 1000 Hertz in the left ear, which in any event, would not be consistent with a configuration due to noise exposure or acoustic trauma.  The examiner reiterated that hearing thresholds were within normal limits at release from active duty (RAD) examination.  However, adjusting for ISO units, as previously noted, the service treatment records showed that on entrance examination the Veteran had a puretone threshold of 30 decibels in the left ear ant 1000 Hertz, and a puretone threshold of 45 decibels at separation examination.  A puretone threshold of 45 decibels is consistent with hearing loss for purposes of 38 C.F.R. § 3.385.  

By contrast, a private audiologist in April 2014 provided an opinion in support of the claims, finding that it was at least as likely as not that the Veteran's hearing loss and chronic and constant tinnitus were caused by or contributed to, by noise exposure during his military service.  The audiologist, who reported having reviewed the Veteran's military records, based the opinion on the Veteran's exposure to excessive noise levels while in the military without benefit of adequate hearing protection, the demonstrated significant threshold shift in both ears when   he separated from service, and the Veteran's report of onset of tinnitus in service.  However, the audiologist failed to account for the Veteran's significant occupational noise exposure following discharge from service, to include noise exposure as a heavy equipment operator for approximately 15 years without the benefit of hearing protection, and as a truck driver of 18 wheeler truck rigs for approximately 17 years. 

Because the record is unclear, another remand is necessary for a clarifying VA medical opinion.  On remand, relevant ongoing treatment records should also be requested.

Next, an April 2014 rating decision declined to reopen the Veteran's claims for service connection for diabetes mellitus and coronary artery disease status post coronary artery bypass graft, and denied the claims for service connection for PTSD and prostate cancer on the merits.  The record also reflects that the Veteran filed a timely notice of disagreement to that rating decision in June 2014.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case which addresses the application to reopen the claims for entitlement to service connection for diabetes mellitus and coronary artery disease status post coronary artery bypass graft, as well as the claims for service connection for PTSD and prostate cancer, so that the Veteran may have the opportunity to complete an appeal on any of these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Request the Veteran to identify all medical providers from whom he has received treatment for hearing loss   and tinnitus, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those already contained in the claims file.  All development efforts should be associated with the claims file.  If requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain updated VA treatment records and associate them with the claims file.

3.  Return the claims file to the examiner who conducted the March 2013 VA audiological examination or who provided the June 2013 addendum, if available, to    obtain another opinion.  If a new examination is deemed necessary, one should be scheduled.   If both of those examiners are not available, the file should be forwarded to another audiologist to obtain the requested opinion.  

Following review of the claims file and examination of the Veteran, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current hearing loss and tinnitus arose in service or are related to any incident of service, to include exposure to excessive noise from jet engine and aircraft.  In rendering the opinion, the examiner should address the significance of the entrance and separation examinations that, after converting the values from ASA units to ISO units, shows a puretone threshold in the left ear of 30 decibels at entrance and 45 decibels at separation at 1000 Hertz, suggesting that at separation, the Veteran's left ear met the criteria for hearing loss for VA purposes.  The examiner should explain whether that finding of hearing loss in service as likely as not indicates that the Veteran's current hearing loss in the left ear arose in service, or if preexisting service, was permanently worsened beyond natural progression as a result of service.  

The examiner must explain his/her reasoning for the conclusions reached.  

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If      the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


